155 F.3d 1045
PREMIER BANK and Sunwest Bank of Clovis, N.A., Appellants,v.Thomas W. TIERNEY, Tierney & Ernst, KMPG Peat, Marwick,Wright, Herfordt & Sanders, Harold E. Card, CarlE. Wright, Ira W. Palmer, and John P.Redd, Appellees.
No. 97-4363WM.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 21, 1998.Decided Oct. 2, 1998.

Michael P. Healey, Kansas City, MO, argued, for Appellants.
Robert S. Clark, Salt Lake City, UT, argued, for Appellees.
Before RICHARD S. ARNOLD, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
This is an action for negligence against directors, accountants, and attorneys for a group of companies known as the Midwestern Companies.  The plaintiffs are the owners of certain industrial revenue bonds and coupons sold by certain municipalities and guaranteed by the Midwestern Companies.  The District Court1 held that the action was barred by the statute of limitations, Mo.  Ann. Stat. § 516.100, and dismissed the complaint as to eight of the ten named defendants.  The Court later entered judgment under Fed.R.Civ.P. 54(b), thus making its decision appealable.


2
We affirm.  We have nothing of substance to add to the well-reasoned opinion of the District Court.


3
Affirmed.



1
 The Hon.  Howard F. Sachs, United States District Judge for the Western District of Missouri